DETAILED ACTION
Claims 1-7, 10-17, 20, 21, 24, 26, 29, and 31-38 are considered for examination. Claims 1, 6, 7, 10, 11, 16, 20, 21, and 26 are amended. Claims 8, 9, 18, 19, 22, 23, 25, 27, 28, and 30 are canceled. Claims 31-38 are new.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive.
Informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by examiner. However, new issues under 35 U.S.C. §112 have arisen and are included in the Action herein.
In response to applicant's arguments under 35 U.S.C. §103 on page 14-16, that the previously cited combination fail to teach the revised claim language, The Office finds this argument non-persuasive. 
Regarding arguments that Schepman nor Haynes discloses the use of an assignment template, The Office finds this argument non-persuasive. As discussed Schepman discloses the creation of an assignment by embedding questions into an electronic document in [0073], wherein [0070] these stored lesson plans can be saved year to year and used as a starting basis for assignment creation. Thereby by downloading these pre-configured assignments Schepman discloses the use of an assignment template. Moreover, as the claims do not require that the assignment template comes pre-populated the mere ability of the teacher to embed questions into the electronic content using the user interface components acts as an assignment template. Further details are provided in the action below.
Regarding arguments that the previous art of record fails to disclose managing a due date, The Office finds this argument non-persuasive. As previously cited, Miller is seen to disclose this feature, wherein a teacher may assign due dates for content and the system will automatically close such 
Regarding arguments stating that the presented combination does not disclose a single activity executable by a single action, the intended scope is still not commensurate with the scope of the claim language. Haynes as previously cited and cited herein, enables a user to utilize an action bar to preconfigure a tag and highlight that are applied to the selected text upon the single action of hitting the save button. Thereby, Haynes include a single activity of applying tags/highlights/visibility via an action bar and a single action (i.e., hitting the save button) to create and attached such highlighting and tagging functionality to the portion of electronic content.  There is no strict requirement in the instant claims that the single action or single activity only requires a single click. Regarding arguments on page 15-16 that Haynes teaches two separate activities, one for apply tags and another for hitting the save button is not consistent with how the reference is applied and the claimed “single activity” and “singe action” interpreted in light of the specification. To further clarify, the single activity is interpreted as the interaction in Figure 20 of Haynes of opening the note, configuring the highlighting and tag information, and saving the note and the single action is merely the selection of the save button which automatically instantiates the note including tag and highlighting information. The subsequent argued scope of the claims on page 16-17 are furthermore consistent with this interpretation as Haynes provides an interface which permits the user to execute the highlighting and tagging of a portion of electronic content. Examiner suggests adding language to the claim language to better specify the meaning of a single action or single activity and what is exactly done in each of these steps in the invention. Further details are provided in the action below.
Regarding arguments on page 17 that the combination does not meet the claimed feature of managing due dates and providing assignments for completion by the due date, The Office finds this argument non-persuasive. These features are met as described above in combination with Miller. For at least these reasons, the rejection is adapted and maintained as detailed below.
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not . 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority







Applicant’s claim for the benefit of a prior-filed provisional application 61/872,470 filed 8/30/2013 is acknowledged and satisfied in full for all claims barring any rejections under §112(a) herein. 
Claim Objections
Claims 1, 20, 32, and dependents thereof are objected to because of the following informalities:  
Claim 1 recites “to execute one or more control actions electronic content…” which reads awkwardly and should read “to execute one or more control actions on electronic content” (emphasis added).  
Claim 20 recites “to whom the assignment was send” which should read “to whom the assignment was sent” (emphasis added) for grammatical reasons.
Claim 32 recites “the single active” which should read” the single activity” (emphasis added) and is considered a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 12, and dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for the single action first presents an option….said option automatically followed by another option”. Examples in the specification are detailed in Figures 15-18 and [0076], wherein a user may provide a single input to both select a highlight color and tag and insert the highlight/tag into electronic content during the course of a single activity, however support for the single action presenting options is not provided in the specification. Consistent with the specification, the claim should be rephrased to read that the single activity presents the options, which are then selected/inserted based upon a single action. To remedy such issue, examiner suggests revising the claim as described above or pointing to the portions of the paragraph wherein the single action prompts the user in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 7, 11, 16, 17, 21, 29, 34, 37, 38 and dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 
Claim 1, 6, 7, 11, 16, and 17 recite “the one or more additional activities” in line 6 of the “creating the assessment step” (w.r.t. claim 1). There is insufficient antecedent basis for this limitation in the claims. Claims 6, 7, 11, 16, and 17 recite similar limitations. Mutatis mutandis.
Claim 21 recites “the content-data processor” in the final clause. There is insufficient antecedent basis for this limitation in the claims. It appears the phrase should read “the content-management data processor”, but clarification is required.
Claim 29 depends upon canceled claim 28. Accordingly, the Examiner is unable to determine the meet and bounds of the claim. While the claim is not officially treated on the merits, it is considered to depend from claim 21 for the purposes of facilitating compact prosecution.
Claim 29, 34, and 37 recite “the memory” in line 1 (w.r.t. claim 29). There is insufficient antecedent basis for this limitation in the claims. Claims 34 and 37 recite similar limitations. Mutatis mutandis.
Claim 29 recites “the other users” and “the due date” in the final line. There is insufficient antecedent basis for both of these limitations in the claims. 
Claim 34, 37, and 38 recite “the processor” in line 1 (w.r.t. claim 34). There is insufficient antecedent basis for this limitation in the claims. Claims 37 and 38 recite similar limitations. Mutatis mutandis.
All rejections made below are made as best understood in light of the rejections under §112 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schepman et al. (US Pub. 2014/0234824 A1)1 in view of Haynes, II et al. (US Pub. 2012/0036423 A1) herein “Haynes”, in further view of Miller (US Pub. 2010/0151431 A1) in further view of Chandra (US Pub. 2008/0016091 A1).
In re Claim 1, Schepman et al. discloses: a computer-implemented method, comprising: receiving, by a content-management data processor and a first set of executable code causing said content-management data processor to execute one or more control actions on electronic content relating to an assignment viewable on a first electronic device (at least wherein Schepman et al. in Figures 1-4, 6, and ¶ [0007]-[0047], a system wherein a teacher may create an assignment for provision to a plurality of students, wherein [0070]-[0074], a teacher embeds questions, tasks, prompts, or the like into a text or document (60) and this reading assignment is provided to student devices (30) for completion);
providing, by said content-management data processor a user interface to the first electronic device, said user interface permitting a first user to execute a single activity including […] tagging of a portion of the electronic content, the single activity including a […] tagging of the portion of the electronic content […] (at least at Figure 2-4, and [0071]-[0073] wherein a teacher may comment on and edit text in portions of a document for provision to students to view during their assignment, including questions, comments, highlights, or the like. See also [0084]-[0086] and [0024]), […] and providing at least the portion of text that is […] tagged in the single activity to other users , […] (at least at [0070]-[0073], wherein the teacher’s annotations are provided to students in the class); 
providing for display, by said content-management data processor, the electronic content with at least the portion of text that is […] tagged in the single activity to a second electronic device, wherein the display is on the second electronic device and is automatically displayed through a highlighting [overlay] (at least at Figures 2-4, and 6, wherein students log-in and request the class content and the teacher’s annotations, comments, and embedded questions are provided to the students for viewing/completion. Wherein the annotations are provided in the overlay over the electronic content); and 
creating the assignment, by said content-management data processor and executing a control action to use an assignment template (at least at Figures 2-4, and 6, wherein a teacher inputs their comments, questions for students, and other annotations into the text and provides these annotations to students to view and answer in [0070]-[0072]. Wherein H of [0070] the teacher provided annotations are stored within the database and can be built upon each year thereby being used as a template to expedite teacher assignment creation) wherein the assignment template is presented to the first user on the first electronic device and the assignment is created by receiving input by the first user device (at least at Figures 2-4, and 6, wherein a teacher inputs their comments, questions for students, and other annotations into the text and provides these annotations to students to view and answer. Wherein this is done from the teacher’s user device in Figure 1 perhaps building upon previous lesson plans) associating the one or more additional activities with the assignment in addition to at least the single activity including the [annotations] attached (at least at Figures 2-4, and 6, wherein a teacher inputs their comments, questions for students, and other annotations into the text and provides these annotations to students to view and answer. Wherein this is done of the teacher’s user device in Figure 1, including questions which need to be answered by the students and graded by the teacher), the one or more additional activities designated for completion […] (wherein the questions are provided so as to be answered by students in [0073], [0032]),and receiving a request by at least one other second user to open the assignment and automatically receive for display the assignment through the highlighting [overlay] (at least at Figures 2-4, and 6, wherein students log-in and request the class content and the teacher’s annotations, comments, and embedded questions are provided to the students for viewing/completion);

Schepman et al. is arguably silent on the particular annotations that the first user makes to the content including highlighting and tagging in a single action, a UI element for setting visibility of those annotations, and other user’s viewing the annotations from a highlighting menu, however Haynes teaches: [a shared document annotation system, comprising] providing, by [a] content-management data processor a user interface to the first electronic device, said user interface permitting a first user to execute a single activity including highlighting and tagging of a portion of the electronic content, the single activity including a highlighting and tagging of the portion of the electronic content in a single action, (at least at Figures 20, 15, 16, and ¶ [0149] – [0155], wherein a user may perform a single activity of creating a highlight note for a particular segment of text, wherein at the end of the activity of creating a highlight note the portion of text is both tagged and highlighted as specified by the user. Wherein the highlighting an tagging is executed by a single action of selecting the save button), the highlighting function executable by providing a set of colors via the user interface that are selectable, and receiving an input of a particular color designation via the user interface from the first user and receiving a tag designation via the user interface from the first user (at least at Figure 20 wherein the action bar single activity is displayed, wherein a user is then prompted to select highlighting colors and tags, and may perform a single action of clicking the save button to create and attach the highlighting and tag to the selected portion of text. See ¶ [0145]-[0155], etc.); and 
providing at least the portion of text that is highlighted and tagged in the single activity to other users, the highlighting function including an edit feature to indicate a visibility designation for the other users (at least at Figure 20, wherein each highlight/tag has a visibility setting to configure who may see the highlight/tag provided by the user);
providing for display, by said content-management data processor the electronic content with at least the portion of the text that is highlighted and tagged in the single activity to a second electronic device, wherein the display is on the second electronic device and is automatically displayed through a highlighting menu (at least at Figure 20 and 13-14, wherein the highlights provided by users are shared with other users and are displayed to other users through the menu provided in Figure 13-14. See ¶ [0132], [0141], [0147], etc.); […] 
and receiving a request by at least one other second user to open the [page] and automatically receive for display the [page annotations] through the highlighting (at least at Figure 2-6, 8-11,13-14, wherein other users notes are provided to others viewing the content and wherein the user may perform additional activities such as adding their own notes, sorting content etc.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for the teacher’s annotations to include attaching a tag and highlight color to an annotation in a single action to be shared to students, as taught by Haynes, for the purpose of streamlining the annotation process and allowing a teacher to quickly share their opinions on the text for the benefit of improving the collaborative discussion between user’s in the system and increasing the pedagogic value of the interaction. 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for a user to be able to set which users are able to view highlights/tags they provide, as taught by Haynes, for the purpose of enabling the user to make private notes only for the own reading or determine which groups of users may view the content for the benefit of allowing the user to create content which is not judged by others and solely for their own pedagogic benefit and/or providing notes which only pertain to certain users and avoiding the distribution of impertinent information.
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for the students to view provided annotations associated with the assignment through a highlighting menu, as taught by Haynes, for the purpose of providing a more structured user interface layout to enable users to interact with the electronic content in a more organized fashion for the benefit of increasing the ergonomics and organization of the student’s interaction with the system. 
Schepman et al. is also arguably silent on assigning due dates for assignments and having the content management data processor manage due dates with assignments, but Miller teaches: [an online learning system, wherein] activities are assigned for completion by a given due date; and managing, by a content-management data processor, a due date associated with the assignment (at least at Figure 6 and 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for a teacher to be able to set due dates for each reading assignment and have students complete the assignment before the due date lest they be closed by the system, as taught by Miller, for the purpose of ensuring that students complete the assignment in a timely fashion to promote progress and accountability within the classroom.
Schepman et al. is arguably silent on, but Chandra et al. teaches: [a highlight annotation system, that causes a processor to] receiving user discussion on one or more search results of a particular event including one or more highlights and one or more tags on a search engine for one or more search results related to an event (at least at ¶ [0010], [0021], [0023], [0031], [0032], [0034], and Figures 1-3, wherein a user may utilize a search engine to search for previously made highlights and tags related to a particular topic or keywords. Wherein searching users may providing ratings to other user’s highlights and comments. See also the filtering aspect of Haynes at Figure 14, [0036], [0056], etc.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. to include a searching feature to allow students/teacher to search for annotations made by others using a search engine and provide their own commentary, as taught by Chandra et al. and/or Haynes, for the purpose of facilitating collaboration and enabling users to quickly find related comments.
In re Claim 2, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 1 discloses the claimed invention as shown above. Schepman et al. is arguably silent on, but Haynes teaches: wherein the single action first presents an option to the first user device querying to first highlight at least the portion of the electronic content, and said option automatically followed by an another option with a prompt querying the first user device to add a tag (at least at Figure 20, 16, and [0151]-[0155], wherein once a user selects a highlight note function they are immediately presented with a highlight color for the selection and then also subsequently provided with a prompt querying a user to enter a tag for the selection via the tag panel).
Schepman et al. for system to automatically prompt the user as to their highlighting and tagging preferences, as taught by Haynes, for the purpose of streamlining the annotation process and allowing a user to quickly input their particular annotations for the benefit of improving the collaborative discussion between user’s in the system.
In re Claim 3, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 1 discloses the claimed invention as shown above. Schepman et al. is arguably silent on, but Chandra et al. teaches: receive said user discussion on the search results by said search engine for one or more search results related to said event including additional markups (at least at ¶ [0010], [0021], [0023], [0031], [0032], [0034], and Figures 1-3, wherein a user may utilize a search engine to search for previously made highlights and tags related to a particular topic or keywords. Wherein searching users may providing ratings to other user’s highlights and comments).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. to include a searching feature to allow students/teacher to search for annotations made by others using a search engine and provide their own commentary, as taught by Chandra et al., for the purpose of facilitating collaboration and enabling users to quickly find related comments.
In re Claim 4, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 3 discloses the claimed invention as shown above. Schepman et al. is arguably silent on, but Haynes teaches: wherein said first user creates a tag named evidence and associated said tag with a particular text in the assignment on a certain page range (at least at Figure 20 and 16, [0035], wherein a tag can be created and added to text on particular pages. Wherein the page itself at least constitutes a page range. Wherein the actual text name of the tag fails to receive patentable weight, as it does not amount to a functional difference against the art. See MPEP §2111.05 and at least Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005)).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for the system to allow the user to create defined tags and add such tags to particular pages of a document, as Haynes, for the purpose of allowing a user to quickly input their particular annotations and mark locations within a document with related content for the benefit of improving the user’s ability to divide important information in a document by custom categories for making comparisons.
In re Claim 5, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 1 discloses the claimed invention as shown above. Schepman et al. is arguably silent on, but Haynes teaches: [an online collaborative annotation system, comprising] providing a display icon to present an option to create a highlight with one or more additional options configured to customize said highlight to be visible to just a viewer (at least at ¶ [0049] and Figure 17, wherein an option is provided to create a highlight note, wherein highlights and tags are visible only to the creator or particular selected viewers).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for a user to be able to set which users are able to view highlights/tags they provide through selecting an icon, as taught by Haynes, for the purpose of enabling the user to easily make private notes only for the own reading for the benefit of allowing the user to create content which is not judged by others and solely for their own pedagogic benefit.
In re Claim 6, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 5 discloses the claimed invention as shown above. Modified Schepman et al. further discloses: wherein the additional activities include a question and answer activity associated with the assignment (at least at Figures 2-4, and 6, wherein a teacher inputs questions into the assignment for students to answer).
In re Claim 7, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 5 discloses the claimed invention as shown above. Modified Schepman et al. further discloses: managing, by a data processor and executable code stored in memory that causes said data processor to associate the additional activities associated with the assignment 
In re Claim 10, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 9 discloses the claimed invention as shown above. Modified Schepman et al. further discloses: receiving, by said data processor and executable code stored in memory that causes said data processor to receive the assignment including the single activity and the additional activities performed by the other users for grading (at least at Figure 4, [0073] wherein a teacher receives a students marked up version of the assignment and grades/assess their responses. Wherein their marked up version includes the teacher original comments sent to all students and any student annotations).
In re Claim 11, Schepman et al. discloses: a computer program product comprising a non-transitory computer usable medium including a computer readable program (at least wherein Schepman et al. in Figures 1-4, 6, and ¶ [0007]-[0047], a system wherein a teacher may create an assignment for provision to a plurality of students, wherein [0072]-[0074], a teacher embeds questions, tasks, prompts, or the like into a text or document (60) and this assignment is provided to student devices (30) for completion) wherein the computer readable program when executed on a computer causes the computer to: 
present electronic content relating to an assignment for display and viewing by a first user on a first electronic device (at least at Figures 2-4, and 6, wherein a teacher views the reading assignment and embeds questions and annotations for students);
provide a user interface to the first electronic device, said user interface configured to permit the first electronic device to select and execute a single activity with respect to at least a portion of the electronic content displayed on the first electronic device (at least at Figure 2-4, and [0071]-[0073] wherein a teacher may comment on and edit text in portions of a document for provision to students to view during their assignment, including questions, comments, or the like. See also [0084]-[0086]), […]; and 
provide the electronic content with at least the [annotations from] the single activity to a plurality of second electronic devices for use, respectively, by other users (at least at Figures 2-4, and 6, wherein students log-in and request the class content and the teacher’s annotations, comments, and embedded questions are provided to the students for viewing/completion); execute a control action to use an assignment template wherein the assignment template (at least at Figures 2-4, and 6, wherein a teacher wherein the assignment template is presented to the first user on the first electronic device and the assignment is created by receiving input by the first user device (at least at Figures 2-4, and 6, wherein a teacher inputs their comments, questions for students, and other annotations into the text and provides these annotations to students to view and answer. Wherein this is done from the teacher’s user device in Figure 1) associating the additional activities with the assignment in addition to at least the single activity including the [annotations] attached (at least at Figures 2-4, and 6, wherein a teacher inputs their comments, questions for students, and other annotations into the text and provides these annotations to students to view and answer. Wherein this is done of the teacher’s user device in Figure 1, including questions which need to be answered by the students and graded by the teacher) […], and receiving a request by at least one other second user to open the assignment and automatically to provide for display the assignment with the portion of the text with said [annotations] to the one other second user, with additional activities executable by the one other second user (at least at Figures 2-4, and 6, wherein students log-in and request the class content and the teacher’s annotations, comments, and embedded questions are provided to the students for viewing/completion).
Schepman et al. is arguably silent on the particular annotations that the first user makes to the content and a UI element for setting visibility of those annotations, however Haynes teaches: [a shared document annotation system, comprising] generating and providing, by [a] content-management data processor and a [] set of executable code causing said content-management data processor to execute one or more control actions providing a user interface to the first electronic device, said user interface configured to receive input selecting and executing a single activity with respect to at least a portion of the electronic content displayed on the first electronic device, (at least at Figures 20, 15, 16, and ¶ [0149] – [0155], wherein a user may highlight a second of text and click the create note button to start the highlighting/tagging activity) the single activity executable by an action bar in the user interface and including a single action configured to automatically create and attach a highlighting function and a tagging function by the action bar to the portion of the electronic content that is displayed on the first electronic device, the highlighting function executable by providing a set of colors via the user interface that are selectable, and receiving an input of a particular color designation via the user interface from the first user and receiving a tag designation via the user interface from the first user (at least at Figure 20 wherein the action bar single activity is displayed, wherein a user is then prompted to select highlighting colors and tags, and may perform a single action of clicking the save button to create and attach the highlighting and tag to the selected portion of text. See ¶ [0145]-[0155], etc.); and 
providing at least the portion of text that is highlighted and tagged in the single activity to other users, the highlighting function including an edit feature to indicate a visibility designation for the other users (at least at Figure 20, wherein each highlight has a visibility setting to configure who may see the highlight provided by the user);
providing, a data processor and executable code causing said data processor to provide the electronic content with at least the portion of the text with said highlight and tag attached in the single activity to a plurality of second electronic devices for use, respectively, by other users  (at least at Figure 20, wherein the highlights provided by users are shared with other users. See ¶ [0141], [0147], etc.); […] 
and receiving a request by at least one other second user to open the [book] and automatically to provide for display the [book] with the portion of the text with said highlight and tag attached to the one other second user, with additional activities executable by the one other second user (at least at Figure 2-6, 8-11,13-14, wherein other users notes are provided to others viewing the content and wherein the user may perform additional activities such as adding their own notes, sorting content etc.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for the teacher’s annotations to include attaching a tag and highlight color to an annotation in a single action to be shared to students, as taught by Haynes, for the purpose of streamlining the annotation process and allowing a teacher to quickly share their opinions on the text for the benefit of improving the collaborative discussion between user’s in the system and increasing the pedagogic value of the interaction. 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for the teacher’s annotations to include the option of setting the visibility of posts, as taught by Haynes, for the purpose of streamlining the annotation process and allowing a teacher to quickly share their opinions on 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for a user to be able to set which users are able to view highlights/tags they provide, as taught by Haynes, for the purpose of enabling the user to make private notes only for the own reading or determine which groups of users may view the content for the benefit of allowing the user to create content which is not judged by others and solely for their own pedagogic benefit and/or providing notes which only pertain to certain users and avoiding the distribution of impertinent information.
Schepman et al. is also arguably silent on assigning due dates for assignments and having the content management data processor manage due dates with assignments, but Miller teaches: [an online learning system, wherein] activities are assigned for completion by a given due date; and managing, by a content-management data processor, a due date associated with the assignment (at least at Figure 6 and ¶ [0051], [0061]-[0063], wherein a teacher can set and manage a due date for particular assignments. Wherein assignments are automatically closed for all students once the due date passes).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for a teacher to be able to set due dates for each reading assignment and have students complete the assignment before the due date lest they be closed by the system, as taught by Miller, for the purpose of ensuring that students complete the assignment in a timely fashion to promote progress and accountability within the classroom.
Schepman et al. is arguably silent on, but Chandra et al. teaches: [a highlight annotation system, that causes a processor to] receiving user discussion on one or more search results of a particular event including one or more highlights and one or more tags on a search engine for one or more search results related to an event (at least at ¶ [0010], [0021], [0023], [0031], [0032], [0034], and Figures 1-3, wherein a user may utilize a search engine to search for previously made highlights and tags related to a particular topic or keywords. Wherein searching users may providing ratings to other user’s highlights and comments).
Schepman et al. to include a searching feature to allow students/teacher to search for annotations made by others using a search engine and provide their own commentary, as taught by Chandra et al., for the purpose of facilitating collaboration and enabling users to quickly find related comments.
In re Claim 12, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 11 discloses the claimed invention as shown above. Schepman et al. is arguably silent on, but Haynes teaches: wherein the single action first presents an option via said first user device to query the first user to first highlight at least the portion of the electronic content, and said option automatically followed by an another option with a prompt to query the first user device to add a tag (at least at Figure 20, 16, and [0151]-[0155], wherein once a user selects a highlight note function they are immediately presented with a highlight color for the selection and then also provided with a prompt querying a user to enter a tag for the selection via the tag panel).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for system to automatically prompt the user as to their highlighting preferences, as taught by Haynes, for the purpose of streamlining the annotation process and allowing a user to quickly input their particular annotations for the benefit of improving the collaborative discussion between user’s in the system.
In re Claim 13, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 11 discloses the claimed invention as shown above. Schepman et al. is arguably silent on, but Chandra et al. teaches: receive said user discussion on the search results by said search engine for one or more search results related to said event including additional markups (at least at ¶ [0010], [0021], [0023], [0031], [0032], [0034], and Figures 1-3, wherein a user may utilize a search engine to search for previously made highlights and tags related to a particular topic or keywords. Wherein searching users may providing ratings to other user’s highlights and comments).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. to include a searching feature to allow students/teacher to search for annotations made by others using a search Chandra et al., for the purpose of facilitating collaboration and enabling users to quickly find related comments.
In re Claim 14, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 13 discloses the claimed invention as shown above. Schepman et al. is arguably silent on, but Christensen et al. teaches: wherein said first user creates a tag named evidence and associated said tag with a particular text in the assignment on a certain page range (at least at Figure 20 and 16, [0035], wherein a tag can be created and added to text on particular pages. Wherein the page itself at least constitutes a page range. Wherein the actual text name of the tag fails to receive patentable weight, as it does not amount to a functional difference against the art. See MPEP §2111.05 and at least Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005)).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for the system to allow the user to create defined tags and add such tags to particular pages of a document, as taught by Haynes, for the purpose of allowing a user to quickly input their particular annotations and mark locations within a document with related content for the benefit of improving the user’s ability to divide important information in a document by custom category for making comparisons.
In re Claim 15, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 3 discloses the claimed invention as shown above. Schepman et al. is arguably silent on, but Haynes teaches: [an online collaborative annotation system, comprising] providing a display icon to present an option to create a highlight with one or more additional options configured to customize said highlight to be visible to just a viewer (at least at ¶ [0049] and Figure 17, wherein an option is provided wherein highlights and tags are visible only to the creator or particular selected viewers).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for a user to be able to set which users are able to view highlights/tags they provide, as taught by Haynes, 
In re Claim 16, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 15 discloses the claimed invention as shown above. Modified Schepman et al. further discloses: wherein the additional activities include a question and answer activity associated with the assignment (at least at Figures 2-4, and 6, wherein a teacher inputs questions into the assignment for students to answer).
In re Claim 17, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 15 discloses the claimed invention as shown above. Modified Schepman et al. further discloses: manage one or more of the other users for performing the additional activities associated with the assignment (at least at Figures 2-4, and 6, wherein a teacher view the students as they complete the assignment and manages their inputs. Additionally, the system facilitates these actions).
In re Claim 20, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 15 discloses the claimed invention as shown above. Modified Schepman et al. further discloses: receive the assignment including the single activity and the additional activities performed by the other users to whom the assignment was sent for grading (at least at Figure 4, wherein a teacher receives a students marked up version of the assignment and grades their responses. Wherein their marked up version includes the teacher original comments sent to all students and any student annotations).
Claims 21, 24, 26, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Schepman et al. in view of Haynes. 
In re Claim 21, Schepman et al. discloses: a system comprising: a content-management data processor; and a non-transitory computer readable medium storing instructions (at least wherein Schepman et al. in Figures 1-4, 6, and ¶ [0007]-[0047], a system wherein a teacher may create an assignment for provision to a plurality of students, wherein [0072]-[0074], a teacher embeds questions, tasks, prompts, or the like into a text or document (60) and this assignment is provided to student devices (30) for completion) that when executed cause the content-management data processor to: 
receive electronic content for viewing by a user on an electronic device (at least at Figures 2-4, and 6, wherein a teacher views the reading assignment and embeds questions and annotations for students);
provide a user interface to the user on the first electronic device, said user interface configured to permit the first user to select and execute a single activity with respect to at least a portion of the electronic content displayed on the first electronic device, the single activity including [] tagging of the portion of the electronic content (at least at Figure 2-4, and [0071]-[0073] wherein a teacher may comment on and edit text in portions of a document for provision to students to view during their assignment, including questions, comments, or the like. See also [0084]-[0086]), […]; and 
provide for display, by the content-data processor, the electronic content with at least the portion of the text that is [annotated] in the single activity to at least a second user, wherein the display is on a second user’s electronic device and is automatically displayed through a highlighting [overlay] (at least at Figures 2-4, and 6, wherein students log-in and request the class content and the teacher’s annotations, comments, and embedded questions are provided to the students for viewing/completion); 
Schepman et al. is arguably silent on the particular annotations that the first user makes to the content including highlighting and tagging in a single action and other user’s viewing the annotations from a highlighting menu, however Haynes teaches: [a shared document annotation system, comprising] provide a user interface, said user interface permitting a first user to execute a single activity including highlighting and tagging of a portion of the electronic content, (at least at Figures 20, 15, 16, and ¶ [0149] – [0155], wherein a user may perform a single activity of creating a highlight note for a particular segment of text, wherein at the end of the activity of creating a highlight note the portion of text is both tagged and highlighted as specified by the user. Wherein the highlighting an tagging is executed by a single action of selecting the save button), and 
provide for display, by said content-management data processor, the electronic content with at least the portion of the text that is highlighted and tagged in the single activity to a second user, wherein the display is on the second user’s electronic device and is automatically displayed through a highlighting menu (at least at Figure 20 and 13-14, wherein the highlights provided by users are shared with other users and are displayed to other users through the menu provided in Figure 13-14. See ¶ [0132], [0141], [0147], etc.); […] 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for the Haynes, for the purpose of streamlining the annotation process and allowing a teacher to quickly share their opinions on the text for the benefit of improving the collaborative discussion between user’s in the system and increasing the pedagogic value of the interaction. 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for the students to view provided annotations associated with the assignment through a highlighting menu, as taught by Haynes, for the purpose of providing a more structured user interface layout to enable users to interact with the electronic content in a more organized fashion for the benefit of increasing the ergonomics and organization of the student’s interaction with the system. 
In re Claim 24, the previous combination of Schepman et al. and Haynes as applied to claim 21 discloses the claimed invention as shown above. Schepman et al. is arguably silent on, but Haynes teaches: wherein said first user creates a tag named evidence and associated said tag with a particular text in an assignment on a certain page range (at least at Figure 20 and 16, [0035], wherein a tag can be created and added to text on particular pages. Wherein the page itself at least constitutes a page range. Wherein the actual text name of the tag fails to receive patentable weight, as it does not amount to a functional difference against the art. See MPEP §2111.05 and at least Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005). Wherein the annotations constitute an assignment in Schepman to students in [0073]).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for the system to allow the user to create defined tags and add such tags to particular pages of a document, as taught by Haynes, for the purpose of allowing a user to quickly input their particular annotations and mark locations within a document with related content for the benefit of improving the user’s ability to divide important information in a document by custom category for making comparisons.
In re Claim 26, the previous combination of Schepman et al. and Haynes as applied to claim 24 discloses the claimed invention as shown above. Modified Schepman et al. further discloses: wherein additional activities associated with the portion of the text include a question-and-answer activity associated with the assignment (at least at Figures 2-4, and 6, wherein a teacher inputs questions into the assignment for students to answer).
In re Claim 31, the previous combination of Schepman et al. and Haynes as applied to claim 21 discloses the claimed invention as shown above. Modified Schepman et al. further discloses: wherein the user interface is configured to receive input selecting and executing the single activity (at least at [0073], wherein input is provided by the user to select and execute the embedding of the annotations within the document. See also Haynes via the create highlight note and save buttons as described above).
In re Claim 32, the previous combination of Schepman et al. and Haynes as applied to claim 31 discloses the claimed invention as shown above. Schepman et al. is arguably silent on, but Haynes further teaches: wherein the single activity is executable by the single action via an action bar in the user interface and configured to automatically create and attach a highlighting function and a tagging function to the portion of the electronic content that is displayed on the first electronic device by the single action (at least at Figure 20, wherein upon clicking the save button the tags and highlights associated with the highlighting note are applied to the electronic text), the highlighting function being executable by providing a set of colors via the user interface that are selectable, and receiving an input of a particular color designation via the user interface from the first use and receiving a tag designation via the user interface from the first user (at least at Figure 20, wherein a set of colors are provided to the user for selection and Figure 16 wherein a set of tags are provided for selection) and providing at least the portion of text that is highlighted and tagged in the single activity to other users (at least at Figure 13 and 14, and [0073] in Schepman wherein the annotation is provided to other students/teachers), the highlighting function including an edit feature to indicate a visibility designation for the other users (at least at Figure 20, wherein each highlight/tag has a visibility setting to configure who may see the highlight/tag provided by the user).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for the teacher’s annotations to include attaching a tag and highlight color to an annotation in a single action to be shared to students, as taught by Haynes, for the purpose of streamlining the annotation process and 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for a user to be able to set which users are able to view highlights/tags they provide, as taught by Haynes, for the purpose of enabling the user to make private notes only for the own reading or determine which groups of users may view the content for the benefit of allowing the user to create content which is not judged by others and solely for their own pedagogic benefit and/or providing notes which only pertain to certain users and avoiding the distribution of impertinent information.
In re Claim 33, the previous combination of Schepman et al. and Haynes as applied to claim 21 discloses the claimed invention as shown above. Schepman et al. is arguably silent on, but Haynes teaches: wherein the single activity presents an option to the user to first highlight at least the portion of the electronic content automatically followed by an option with a prompt to enable the user to add a tag (at least at Figure 20, 16, and [0151]-[0155], wherein once a user selects a highlight note function they are immediately presented with a highlight color for the selection and then also subsequently provided with a prompt querying a user to enter a tag for the selection via the tag panel).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for system to automatically prompt the user as to their highlighting and tagging preferences, as taught by Haynes, for the purpose of streamlining the annotation process and allowing a user to quickly input their particular annotations for the benefit of improving the collaborative discussion between user’s in the system.
In re Claim 34, the previous combination of Schepman et al. and Haynes as applied to claim 21 discloses the claimed invention as shown above. Modified Schepman et al. further discloses teaches: wherein the memory further stores instructions that cause the processor to:
create an assignment using an assignment template, wherein the assignment template is presented to the user and the user creates the assignment (at least at Figures 2-4, and 6, wherein a teacher inputs their comments, questions for students, and other annotations into the text and provides these annotations to students to view and answer in [0070]-[0072]. Wherein H of [0070] the teacher ;
associate one or more activities with the assignment including at least the single activity including highlighting and tagging(at least at Figures 2-4, and 6, wherein a teacher inputs their comments, questions for students, and other annotations into the text and provides these annotations to students to view and answer. Wherein this is done from the teacher’s user device in Figure 1 perhaps building upon previous lesson plans. See Haynes as combined above for combined highlighting and tagging).
Claims 29 and 35-37 is rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Schepman et al. and Haynes as applied to claim 21 and 34, respectively, in view of Miller. 
In re Claim 29, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 21 discloses the claimed invention as shown above. Schepman et al. is also arguably silent on assigning due dates for assignments and having the content management data processor manage due dates with assignments, but Miller teaches: [an online learning system, wherein] provide the assignment to the other users for completion by the due date (at least at Figure 6 and ¶ [0051], [0061]-[0063], wherein a teacher can set and manage a due date for particular assignments. Wherein assignments are automatically closed for all students once the due date passes).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for a teacher to be able to set due dates for each reading assignment and have students complete the assignment before the due date lest they be closed by the system, as taught by Miller, for the purpose of ensuring that students complete the assignment in a timely fashion to promote progress and accountability within the classroom.
In re Claim 35, the previous combination of Schepman et al., Haynes, Miller, and Chandra as applied to claim 34 discloses the claimed invention as shown above. Schepman et al. is also arguably silent on assigning due dates for assignments and having the content management data processor manage due dates with assignments, but Miller teaches: [an online learning system] wherein the one or more activities are designated for completion by a given due date (at least at Figure 6 and ¶ [0051], 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for a teacher to be able to set due dates for each reading assignment and have students complete the assignment before the due date lest they be closed by the system, as taught by Miller, for the purpose of ensuring that students complete the assignment in a timely fashion to promote progress and accountability within the classroom.
In re Claim 36, the previous combination of Schepman et al., Haynes, and Miller as applied to claim 35 discloses the claimed invention as shown above. Modified Schepman et al. further discloses teaches: wherein the one or more activities include a question-and-answer activity associated with the assignment (at least at Figures 2-4, and 6, wherein a teacher inputs questions into the assignment for students to answer).
In re Claim 37, the previous combination of Schepman et al., Haynes, and Miller as applied to claim 36 discloses the claimed invention as shown above. Modified Schepman et al. further discloses teaches: wherein the memory further stores instructions that cause the processor to: manage one or more of the other users for performing the one or more activities associated with the assignment (at least wherein the teacher device may provide the annotated text assignments to students for completion in [0070]-[0074]); […];
 provide the assignment to the other users for completion by the due date (at least wherein the teacher device provides the assignment to the students in Figure 6); and receive the assignment including the single activity and one or more other activities performed by the other users for grading (at least at [0073], wherein the teacher may view the students responses to embedded activities and grade their responses). 
Schepman et al. is also arguably silent on assigning due dates for assignments and having the content management data processor manage due dates with assignments, but Miller teaches: [an online learning system, configured to] manage a due date associated with the assignment (at least at Figure 6 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. for a teacher to be able to set due dates for each reading assignment and have students complete the assignment before the due date lest they be closed by the system, as taught by Miller, for the purpose of ensuring that students complete the assignment in a timely fashion to promote progress and accountability within the classroom.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Schepman et al., Haynes, and Miller as applied to claim 37 in view of Chandra.
In re Claim 38, the previous combination of Schepman et al., Haynes, and Miller as applied to claim 37 discloses the claimed invention as shown above. Schepman et al. is arguably silent on, but Chandra et al. teaches: [a highlight annotation system, that causes a processor to] wherein the instructions, when executed, further cause the processor to receive user discussion on one or more search results of a particular event including one or more highlights and one or more tags by a search engine for the one or more search results related to the particular event. (at least at ¶ [0010], [0021], [0023], [0031], [0032], [0034], and Figures 1-3, wherein a user may utilize a search engine to search for previously made highlights and tags related to a particular topic or keywords. Wherein searching users may providing ratings to other user’s highlights and comments. See also the filtering aspect of Haynes at Figure 14, [0036], [0056], etc.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Schepman et al. to include a searching feature to allow students/teacher to search for annotations made by others using a search engine and provide their own commentary, as taught by Chandra et al. and/or Haynes, for the purpose of facilitating collaboration and enabling users to quickly find related comments.
















Conclusion                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Schepman et al. receives provisional support to application 61/767,140 filed 2/20/2013.